Citation Nr: 1236249	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  From August 1, 2011, entitlement to a disability rating in excess of 30 percent for a right knee condition, status post total knee arthroplasty ("right knee condition").

2.  From August 1, 2011, entitlement to a disability rating in excess of 30 percent for a left knee condition, status post total knee arthroplasty ("left knee condition").


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to July 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board in October 2011, when the Board remanded the Veteran's claim in order to provide the Veteran with an additional examination of his knees.  The Veteran received an additional VA examination in December 2011.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)
 

FINDINGS OF FACT

1.  From August 1, 2011, the Veteran's right knee condition has been manifested by a limitation of flexion to 100 degrees and full extension, subjective accounts of  weakness, stiffness, and a limited ability to stand or walk, and no subjective complaints or clinical findings of instability.

2.  From August 1, 2011, the Veteran's left knee condition has been manifested by a limitation of flexion to 100 degrees and full extension, subjective accounts of  weakness, stiffness, and a limited ability to stand or walk, and no subjective complaints or clinical findings of instability.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.   


CONCLUSIONS OF LAW

1.  From August 1, 2011, the criteria for an evaluation in excess of 30 percent for a right knee condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2011).

2.  From August 1, 2011, the criteria for an evaluation in excess of 30 percent for a left knee condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2011).

3.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In June 2005, VA advised the Veteran of the evidence necessary to support a claim for increased ratings.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  In June 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  He was also advised of the specific criteria under which his bilateral knee disability was evaluated.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran testified before the undersigned Veterans Law Judge.  He was afforded a VA examination during the period at issue in this decision.  The Board finds that it was adequate in that it was performed by a neutral skilled provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted a complete physical examination.  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of his hearing has been associated with the record.

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran underwent a bilateral total knee replacement in June 2010, and each knee was rated under diagnostic code 5055.  Under this diagnostic code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent evaluation for each knee through July 31, 2011.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran received this minimum 30 percent rating from August 1, 2011.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate diagnostic code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

The rating schedule does not define the terms "intermediate" or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2011).  Clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2011).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's General Counsel has concluded that codes pertaining to limitation of motion and the code pertaining to instability of a knee may be rated separately; evaluation of knee dysfunction under those codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  Although diagnostic code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability; thus consideration of a separate rating under diagnostic code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  With regard to knee instability, recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Turning to the facts in the instant case, the Veteran was provided with a VA examination in December 2011.  The Veteran complained of daily pain in both knees with an intensity of 3/10.  He experienced daily flare-ups of pain to 9/10 in his right knee and 8/10 in his left knee.  The Veteran complained of loss of motion, loss of strength, daily swelling, and lack of endurance.  The Veteran denied giving way or instability.  The Veteran wore a brace on occasion, and he occasionally used a cane for walking, and he could walk up to one-half mile.  Upon range of motion testing, the Veteran had flexion bilaterally to 100 degrees with pain, and full extension to 0 degrees without pain; the Veteran had no additional limitation upon three repetitions of range of motion testing.  

The examiner noted that the Veteran had functional impairment in the form of excess fatigability, painful movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had bilateral pain to palpation.  The Veteran had 5/5 strength bilaterally for knee flexion and extension.  All joint stability testing was normal bilaterally.  There was no evidence or history of patellar subluxation.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion bilaterally.  The examiner observed that the Veteran had to push on his knees to get out of a chair, and his first few steps were slow and antalgic.  Once he began walking, his gait was slow but nearly normal.  The Veteran had minimal effusion in both knees.  Both knees had some tenderness across the anterior and lateral knee.  The Veteran had residual symptoms of intermediate-grade pain, loss of motion, and lack of strength and endurance.  The examiner indicated that the Veteran was "still quite functional."

Turning to the possibility of a rating in excess of 30 percent for each knee, the Board first finds that the Veteran is not entitled to a 60 percent rating under diagnostic code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.  As noted above, this diagnostic code does not define the word "severe," but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's bilateral knee condition.  The Veteran had full knee strength bilaterally during his December 2011 VA examination.  The Veteran had a full range of extension without pain.  While the Board acknowledges the competence of the Veteran to report experiencing both weakness and flare-ups of pain once daily to an intensity of up to 9/10, the Board places greater weight on the clinical findings of the examiner that the Veteran had full knee strength and a pain-free range of motion from 0 degrees to 100 degrees.  The Board finds that the Veteran does not suffer from severe painful motion or weakness in the knees, and a 60 percent rating under diagnostic code 5055 is therefore unavailable.

Diagnostic code 5055 also allows for a rating greater than 30 percent when the Veteran's symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under diagnostic code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

With respect to diagnostic code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran's disability is not analogous to ankylosis because he is able to move his knees, albeit with a limitation of flexion to 100 degrees. 

With respect to diagnostic code 5261, applicable to limitation of extension, although the Veteran's knees have exhibited some limitation of flexion, the Veterans knees had full extension bilaterally; the disability is not, therefore, ratable by analogy to the diagnostic code applicable to limitation of extension.  With respect to diagnostic code 5262, applicable to impairment of the tibia and fibula, the Veteran's knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Indeed, while a higher rating of 40 percent is available under this diagnostic code based on nonunion of the tibia and fibula with loose motion requiring a brace, no such nonunion is of record, and the Veteran has reported wearing a knee brace only "on occasion."  As such, a higher evaluation is not warranted under any of the diagnostic codes 5256, 5261, or 6262.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2011).  In this case, a higher rating based on functional loss is not warranted.  The Veteran has complained of pain, decreased mobility, swelling, tenderness, and difficulty performing occupational and daily tasks.  The Board notes, however, that the 30 percent rating already assigned under diagnostic code 5055 contemplates the potential problems associated with a total knee replacement, such as weakness and painful motion.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 100 degrees, and the December 2011 VA examination revealed no additional limitation of motion on repetitive use that would meet the criteria for compensable ratings under diagnostic codes 5260 or 5261.

A separate disability rating based on instability is similarly unwarranted.  The Veteran denied experiencing a feeling of "giving way" or instability.  Clinical stability tests of the knee were normal bilaterally and showed no evidence of recurrent subluxation or lateral instability.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability was more or less than the 30 percent rating discussed above.  The Veteran is accordingly not entitled to receive a "staged" rating.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In December 2011, the Veteran was employed at a semiconductor company, working three or four days a week for twelve hour shifts.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

From August 1, 2011, a disability rating in excess of 30 percent for a right knee condition is denied.

From August 1, 2011, a disability rating in excess of 30 percent for a left knee condition is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


